DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haus et al. (US 9,775,296) in view of Johnson (US 2015/0017394).

Regarding claim 1, Haus discloses in fig. 3:
A threshing or separating concave 42 for grain harvesting, having curved cheeks (unnumbered), between which concave bars 90 having an elongated cross-sectional profile with a high hardness coating 96 extend and having concave rods 94 that extend in the same direction as the curved cheeks, and extend through holes 92 in the concave bars, wherein the holes are immediately adjacent to the high hardness coating 96.
The high hardness coating 96 of Haus has rectangular cross-sectional profile with a flattened inside edge, instead of a rounded inside edge as claimed. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the high hardness coating of Haus to be rounded as taught by Johnson because the rounded edge shape was old and known in the art such that merely changing the shape of the prior art inside edge of the concave bar is a design consideration within the skill of the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) that involves the substitution of one known edge profile shape for another which would have yielded predictable results.

Regarding claim 2, the combination of Haus (fig. 3) and Johnson (fig. 15) discloses:
The threshing or separating concave as in Claim 1, where the rounded inside edges 96 (118 in Johnson) transition directly to the holes 92.

Regarding claims 3 and 8, the combination of Haus (fig. 3) and Johnson discloses:
The threshing or separating concave as in Claims 1 and 2, respectively, where the concave bars 90 extend perpendicular to the curved cheeks (unnumbered).

Regarding claims 4, 9 and 10, the combination of Haus (fig. 3) and Johnson discloses:
The threshing or separating concave as in Claims 1-3, respectively, where the concave rods 94 extend parallel to the curved cheeks (unnumbered) and perpendicular to the concave bars 90.
Regarding claims 5 and 11-13, the combination of Haus and Johnson discloses:
The threshing or separating concave as in Claims 1-4, respectively, but does not disclose the radius of the rounded inside edges as corresponding to half of the thickness, measured in the direction of the curve of concave bars that have a rectangular cross-sectional profile.
However, it would have been an obvious matter of design choice to change the radius of the rounded inside edges to correspond to half the thickness of concave bars, since such a modification would have involved a mere change in the size of the radius. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the rounded inside edges of the combination of Haus and Johnson to correspond to half the thickness of the concave bars as a matter of design choice.  

Regarding claim 6, the combination of Haus (fig. 1) and Johnson discloses:
A threshing system 24, having a threshing drum or a tangential separator 40 and a threshing or separating concave 42 interacting therewith as in Claim 1.

Regarding claim 7, the combination of Haus (fig. 1) and Johnson discloses:
A combine harvester 10 with a threshing system 24 as in Claim 6.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art do not promote the separating action of the concave, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the combination of Haus and Johnson as laid out in the above rejection discloses the claimed structure as recited in claim 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, while Applicant argues that Haus and Johnson have differing intended uses, both prior art references show cross-sectional profiles with different edge shapes which were applied to teach the claimed rounded inside edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 4/10/2021